PER CURIAM.
We review Williams’ appeal from conviction of exploitation of an aged person pursuant to section 415.111(5), Florida Statutes, and from convictions of two counts of grand theft and one count of petit theft. We reverse the appellant’s conviction for violation of section 415.111(5) and vacate the sentence therefor. Cuda v. State, 639 So.2d 22 (Fla. 1994) (finding this statutory subsection unconstitutional). See King v. State, 642 So.2d 1206 (Fla. 1st DCA 1994). We affirm, however, the trial court’s denial of the motion for judgment of acquittal as to the theft counts. See State v. Law, 559 So.2d 187, 189 (Fla. 1986). In light of our reversal of appellant’s conviction under section 415.111(5), Florida Statutes, appellant’s double jeopardy claim is moot.
ERVIN, MINER and WOLF, JJ., concur.